DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2011/0186437) in view of Kondoh et al. (2017/0324023).
Huang et al. disclose a piezoelectric element comprising an electrode layer (2) on at least one surface of an electret material (100) having pores inside, wherein a porosity of the electret material (100) is 20 to 80% (paragraph 34); the electrode layer (2) contains a carbon fine particle (paragraphs 35, 39, and 56).
Huang et al. disclose the piezoelectric element, wherein the carbon fine particle comprises one or two or more selected from carbon black, carbon nanofiber, and carbon nanotube (paragraphs 35 and 39).

Huang et al. disclose an audio/acoustic environment comprising the piezoelectric element (paragraph 114).  (Inherently the acoustic/audio environment can include a musical instrument.)  As claimed, the musical instrument is merely an intended use.
	Huang et al. do not disclose an electrode thickness in the range of 2 to 100 micro meters.   Huang et al. further do not disclose the mass of the carbon particle.
Kondoh et al disclose a piezoelectric element comprising an electrode layer (1, 2) on at least one surface of an intermediate layer (3); the electrode layer (1, 2) contains a carbon fine particle (paragraphs 29-30, 33, and 35), and a thickness of the electrode layer (2) is 2 to 100 Micro Meters (paragraph 154).
Kondoh discloses carbon fiber (material – additive % by mass) having a thickness of 20 or less Micro meters as seen in Table 1-1-3 (on page 12). 
With respect to the mass of the carbon particle of the electrode layer, it would merely require optimization or routine experimentation to be within the range of the mass of the carbon fine particle.  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Kondoh et al. disclose the piezoelectric element, wherein the carbon fine particle comprises one or two or more selected from graphite, carbon black, carbon nanofiber, and carbon nanotube (paragraph 35).
.   

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
	Applicant’s arguments were considered and thoroughly reviewed in light of the applied prior art. 
	The applicant traverses the rejection of claims 1 and 3-6 under 35 USC 103 (Huang et al. in view of Kondoh et al.).   The applicant argues that the references fail to teach the thickness of the electrode layer.  The examiner disagrees and pointed out an additional example above in regards to applicant’s remarks.  Specifically with regards to the applicant’s arguments of the thickness or the electrode layer and the use of aluminum, Kondoh et al. disclose carbon fiber material having a thickness of 20 or less Micro meters as seen in Table 1-1-3 (on page 12). This further overcomes the Prima Facie argument, since both Huang et al. and Kondoh et al. provide carbon particle as material of the electrode layer, wherein the claimed thickness is met by Kondoh et al.
Huang et al. and Kondoh et al. both utilize carbon particle.  Further, it would only require optimization or routine experimentation to provide the mass of carbon particle in the recited range.  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
   	For the reasons discussed above, claims 1 and 3-6 remain rejected.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




MTF4/21/21
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837